

 
SECURITY AGREEMENT
 


This SECURITY AGREEMENT (this “Agreement”), effective as of February 11, 2008,
is made, executed and given jointly and severally by Red Mile, Inc., a Delaware
corporation and each of its subsidiaries, with a principal place of business at
4000 Bridgeway, Suite 101, Sausalito, CA 94965  (collectively referred to herein
as the “Debtor”), to and in favor of Tiger Paw Capital Corp., an Alberta Company
with a principal place of business at 1802 16th Street SW, Calgary, Alberta, T2T
E42 (the “Secured Party”).  Capitalized terms used in this Agreement and not
defined herein shall have the meaning given such terms in the Revolving Line of
Credit Agreement, dated as of February 11 , 2008 (as amended or modified from
time to time, the “Credit Agreement”).
 
 
RECITALS
 
FOR VALUE RECEIVED and pursuant to the Credit Agreement, a certain promissory
note (“Note”) referred to in the Credit Agreement to be executed
contemporaneously herewith, the Secured Party has agreed to lend up to One
Million and 00/100 Dollars ($1,000,000.00) upon such terms as stated
therein.  As security for the Note and also to secure any other obligations or
liability of the Debtor to the Secured Party, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, whether
under the Note, the Credit Agreement, or otherwise, Debtor hereby grants and
conveys to the Secured Party, subject to any and all restrictions on Debtor set
forth in any law, regulation, or contractual restriction as set forth in
Schedule A to the Credit Agreement, a security interest in all assets owned by
the Debtor, including but not limited to all tangible and intangible personal
property owned by the Debtor, all proceeds from the sale or disposition of the
assets owned by the Debtor, all replacements or additions to the assets owned by
the Debtor, any intellectual property owned or licensed by the Debtor, including
but not limited to source and object codes, and all inventory or
work-in-progress of Debtor acquired or produced hereafter (collectively referred
to herein as the “Collateral”), all proceeds thereof, if any, and all additions
and accessions thereto.
 
 
AGREEMENT
 
In consideration of the mutual representations, warranties, covenants and
agreements set forth in this Agreement, the Credit Agreement and the Note, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto intending to be legally bound do
hereby agree as follows:
 
 
ARTICLE I
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES
 
1.1 Recitals.  The Debtor and the Secured Party hereby acknowledge and agree
that the recitals set forth above are true and correct and hereby are
incorporated herein by reference.
 
1.2 Good Standing; Authorization.  Each entity comprising the Debtor is duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and authorized to do business in all relevant jurisdictions. Each
entity comprising the Debtor has been duly authorized to execute and deliver
this Agreement, which is a valid and binding obligation of Debtor. 
 
 
 
1

--------------------------------------------------------------------------------


 
 
 
1.3 Use of Loan Proceeds.  The Debtor and the Secured Party hereby acknowledge
and agree that the debt evidenced by the Note and secured by the Collateral is
for general corporate business purposes for the sole benefit of the Debtor,
subject to the restrictions set forth in the Credit Agreement.
 
1.4 Location of Collateral.  That portion of the Collateral consisting of
tangible personal property will be kept at Debtor’s principal place of business
identified above throughout the duration of this Agreement.  Debtor will
promptly notify Secured Party of any change in the location of such tangible
personal property and will not remove such Collateral from Debtor’s current
principal place of business in 4000 Bridgeway, Suite 101, Sausalito, CA 94965
without written consent of the Secured Party.
 
1.5 Priority of Security Interest.  Debtor is the sole owner of the Collateral
free from any adverse lien, security interest or encumbrance, with the exception
of the security interest granted hereunder, and Debtor will defend the
Collateral against all claims and demands of all persons at any time claiming
the same or any interest therein.  Debtor represents that no financing statement
covering any of the Collateral or any proceeds thereof is on file in any public
office and that none will be filed without the prior written consent of the
Secured Party.  The lien granted to the Secured Party under this Agreement will
constitute a first priority lien on the Collateral on the filing of a financing
statement and Debtor’s grant of such lien to Secured Party does not constitute a
fraudulent conveyance under any applicable law in the States of California,
Delaware or any other jurisdiction.
 
Secured Party acknowledges that in the event debtor completes an Alternative
Financing (as defined in the Credit Agreement), Secured Party’s security
interest will rank pari passu in relation to total amounts advanced in aggregate
amongst amongst all secured parties that have participated in the Alternative
Financing.
 
1.6 Sale, Transfer or Other Disposition Prohibited.  Debtor will not sell,
transfer, or otherwise dispose of any of the Collateral or any interest therein,
or offer so to do, without the prior written consent of Secured Party, except
for usual and customary inventory items sold in the ordinary course of the
Debtor’s business to third parties on arm’s length terms.
 
1.7 Maintenance and Use of Collateral.  Debtor represents that Debtor owns all
of the Collateral free and clear of all liens and encumbrances and agrees that
Debtor will not encumber, assign, or grant any security interest in or file any
assignment or financing statement with respect to the Collateral, or permit any
of the foregoing, without the prior written consent of the Secured Party, and
Debtor hereby represents that Debtor has not heretofore done so.  Debtor
represents that Debtor will not use the Collateral in violation of any statute
or ordinance.  Secured Party may examine and inspect the Collateral at any time,
wherever located.  Debtor acknowledges that, even if the Secured Party sells,
assigns or otherwise transfers the Note to a third party, the Secured Party’s
security interest in the Collateral will survive, and will extend to cover any
proceeds from the sale of the Collateral, until the Note is paid in
full.  Debtor, at its own cost and expense, will maintain the Collateral in good
repair and regularly updated condition. 
 
 
2

--------------------------------------------------------------------------------


 
 
Unless otherwise approved by prior written consent of the Secured Party, Debtor
shall (i) not sell, assign, lease, transfer or otherwise dispose of any part of
the Debtor’s business or the Debtor’s assets, except for inventory items in the
ordinary course of the Debtor’s business; (ii) not sell, assign, lease, transfer
or otherwise dispose of any assets, or enter into any agreement to do so; (iii)
not enter into any sale and leaseback agreement covering any of its fixed
assets; (iv) maintain and preserve all rights, privileges, and franchises the
Debtor possesses that are material to the operation of the Debtor’s business;
and (v) make any repairs, renewals, or replacements to keep the Debtor’s
properties and the Collateral in good working condition.
 
1.8 Payment of Taxes.  Debtor will pay promptly when due all taxes and
assessments upon the Collateral and the Note.
 
1.9 Perfection of Security Interest and Further Assurances.  Debtor authorizes
Secured Party to file, in jurisdictions where this authorization will be given
effect, a financing statement signed only by the Secured Party describing the
Collateral; and from time to time at the request of Secured Party, Debtor shall
execute one or more financing statements and such other documents (and Debtor
shall pay the costs of filing or recording the same in all public offices deemed
necessary or desirable by the Secured Party) and do such other acts and things,
all as the Secured Party may request, to establish and maintain a valid security
interest in the Collateral (free of all other liens and claims whatsoever) to
secure the payment of the Note, including, without limitation, deposit with
Secured Party any certificate of title issuable with respect to any of the
Collateral and notation thereof of the security interest hereunder.  At any time
and from time to time, upon request of the Secured Party, Debtor will give,
execute and promptly return by certified mail or overnight delivery service to
the Secured Party, any notice, financing statement, continuation statement,
instrument, document or agreement that the Secured Party may consider necessary
or desirable to create, preserve, continue, perfect or validate the assignments
and security interest granted hereunder or which the Secured Party may consider
necessary or desirable to exercise or enforce its rights hereunder with respect
to such assignment and security interest.  Debtor shall notify the Secured Party
in writing of a change in the Debtors’ respective names, identities, or
corporate structures within five (5) calendar days after the change.  Debtor
shall also cooperate with the Secured Party to enable the Secured Party to file
either a new financing statement or an amendment to the existing financing
statement to reflect the change and to continue the Secured Party’s security
interest in the Collateral.
 
1.10 Insurance.  Debtor shall at all times maintain adequate insurance in
appropriate form and amounts, which shall not be less than the outstanding
principal and accrued interest on the Note, and with reliable companies.  Copies
of certificates of insurance or policies shall be provided to the Secured Party,
naming Secured Party as an additional insured.  Debtor shall give immediate
written notice to the Secured Party and to insurers of loss or damage to the
Collateral.
 
 
ARTICLE II
DEFAULT BY DEBTOR
 
2.1 Events of Default.  Debtor shall be in default under this Agreement upon the
happening of any of the following events or conditions, whether the requirement
is contained in this Agreement, the Credit Agreement, or any ancillary agreement
between the parties:  (a) failure or omission to pay when due any amounts due
under the Note (or any installment thereof or interest thereon), or default in
the payment or performance of any obligation, covenant, agreement, or liability
contained or referred to herein, including but not limited to the Credit
Agreement and the Escrow Agreement, giving effect to any period of grace
provided therein;
 
 
3

--------------------------------------------------------------------------------


 
 
(b) any warranty, representation, or statement made or furnished to Secured
Party by or on behalf of any Debtor proves to have been false in any material
respect when made or furnished; (c) loss, theft, substantial damage, destruction
of any material portion of the Collateral not covered by adequate insurance, or
the execution of any levy, seizure, or attachment thereof or thereon; (d) Debtor
becomes insolvent or unable to pay debts as they mature or makes an assignment
for the benefit of creditors, or any proceeding is instituted by or against
Debtor alleging that Debtor is insolvent or unable to pay debts as they mature
which is not dismissed within sixty (60) days after the institution thereof; or
(e) the appointment of a receiver for the Collateral or any portion thereof or
for any property in which Debtor has an interest (collectively, “Events of
Default”).
 
2.2 No Waiver.  No waiver by Secured Party of any default shall operate as a
waiver of any other default or of the same default on a future occasion.  No
delay or omission on the part of Secured Party in exercising any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Secured
Party of any right or remedy shall preclude any other or further exercise
thereof or the exercise of any other right or remedy.
 
2.3 Performance of Debtor’s Obligations.  Upon Debtor’s failure to perform any
of its duties hereunder, Secured Party may, but it shall not be obligated to,
perform any of such duties and Debtor shall forthwith upon demand reimburse
Secured Party for any expenses incurred by Secured Party in so doing.  All such
sums advanced by the Secured Party shall be deemed obligations of the Debtor
secured hereby.
 
 
ARTICLE III
REMEDIES
 
3.1 General Remedies.  Upon the occurrence of any Events of Default hereunder,
or under the Credit Agreement, or any ancillary agreement between the parties,
including but not limited to the Escrow Agreement, which continues after any
period for cure set forth therein, or at any time thereafter, Secured Party may,
at its option, declare the Note secured hereby (subject to any curative period
contained therein), immediately due and payable without demand or notice and the
same there upon shall immediately become and be due and payable without demand
or notice, and Secured Party shall have and may exercise from time to time any
and all rights and remedies of a Secured Party under the California Uniform
Commercial Code and any and all rights and remedies available to it under any
other applicable law; and upon request or demand of Secured Party, Debtor shall,
at its expense, assemble the Collateral and make it available to the Secured
Party, for the sole ownership and use of the Secured Party, at a convenient
place acceptable to Secured Party; and Debtor shall promptly pay all costs
incurred by the Secured Party in the enforcement of rights hereunder, including
reasonable attorneys’ fees and legal expenses, and expenses of any repairs to
any of the Collateral and expenses of any repairs to any realty or other
property to which any of the Collateral may be affixed or be a part.
 
3.2 Collection of Proceeds.  Upon the occurrence of any uncured Events of
Default hereunder, Secured Party may demand, enforce, collect and sue for all
Collateral and for all sums due Debtor (whether classified as accounts or
general intangibles), and all proceeds thereof (either in Debtor’s name or
Secured Party’s name at the latter’s option), with the right to enforce,
compromise, settle or discharge any rights in such Collateral or proceeds
thereof, with all such collateral and the proceeds thereof being deemed to be
the sole and exclusive property of the Secured Party.  
 
 
4

--------------------------------------------------------------------------------


 
 
Debtor appoints Secured Party as Debtor’s attorney-in-fact to endorse Debtor’s
name on all checks, commercial paper and other instruments pertaining to the
proceeds.
 
3.3 Notice and Disposition of Collateral.  Upon the occurrence of any uncured
Events of Default hereunder, unless the Collateral is perishable or threatens to
decline rapidly in value or is of a type customarily sold on a recognized
market, Secured Party will give Debtor reasonable notice of the time and place
of any public sale thereof or of the time after which any private sale or any
other intended disposition thereof is to be made.  The requirements of
reasonable notice shall be met if such notice is mailed, postage prepaid, or
sent by overnight delivery service to Debtor at the address of Debtor shown at
the beginning of this agreement or at any other address shown on the records of
Secured Party, at least ten (10) calendar days before the time of the sale or
disposition.  Expenses of retaking, holding, preparing for sale, selling or the
like, including attorneys’ fees, paralegals’ fees and legal expenses of Secured
Party, shall become a part of the Note and be paid out of the proceeds of the
Collateral or by Debtor to Secured Party.  Upon disposition of any Collateral
after the occurrence of any default hereunder, Secured Party shall account to
Debtor for any surplus, but Secured Party shall have the right to apply all or
any part of such surplus (or to hold the same as a reserve) against any amounts
due under the Note, whether or not they, or any of them, be then due, and in
such order of application as Secured Party may from time to time elect.  The
Debtor shall remain liable for any deficiency resulting from a sale of the
Collateral and shall pay any such deficiency forthwith on
demand.  Notwithstanding anything contained in this Agreement to the contrary,
in the event of an uncured Event of Default under this Agreement, the Secured
Party may elect to keep, own and use the Collateral for its own benefit in
consideration for the amount of indebtedness then outstanding and due to the
Secured Party by the Debtor.
 
 
ARTICLE IV
GENERAL PROVISIONS
 
4.1 Additional Security.  This Agreement shall constitute additional security
and rights in favor of the Secured Party and shall not be deemed to diminish or
reduce any rights of the Secured Party under any other instrument executed in
connection therewith.
 
4.2 Time of the Essence.  Time is of the essence of this Agreement.
 
4.3 Heirs, Successors and Assigns.  The terms of this Agreement shall bind and
inure to the benefit of the heirs, devisees, representatives, successors and
assigns of the Secured Party.  The foregoing sentence shall not be construed to
permit Debtor to assign this Agreement.
 
4.4 JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE DEBTORS HEREUNDER
SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH DEBTOR CONFIRMS THAT IT IS
LIABLE FOR THE FULL AMOUNT OF THE NOTE AND ALL OF THE OBLIGATIONS AND
LIABILITIES OF EACH OF THE OTHER DEBTORS HEREUNDER. DEBTOR ACKNOWLEDGES AND
AGREES THAT THE SECURED PARTY SHALL NOT BE REQUIRED FIRST TO INSTITUTE SUIT OR
EXHAUST ITS REMEDIES AGAINST BOTH DEBTORS, BUT THAT THE SECURED PARTY, IN ITS
SOLE DISCRETION, MAY INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST EACH DEBTOR
INDIVIDUALLY.
 
 
 
5

--------------------------------------------------------------------------------


 
 
4.5 Governing Law; Mutual Waiver of Jury Trial.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, INTERPRETED AND CONSTRUED IN ACCORDANCE
WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED.
 
(b) AS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT, THE DEBTOR AND THE SECURED PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ALL OF THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY
PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY TERMS OR PROVISIONS OF THIS
AGREEMENT.  NO PARTY HERETO SHALL SEEK TO CONSOLIDATE ANY PROCEEDING IN WHICH
THE RIGHT TO A TRIAL BY JURY HAS BEEN WAIVED WITH ANY OTHER PROCEEDING IN WHICH
THE RIGHT TO A TRIAL BY JURY CANNOT BE, OR HAS NOT BEEN, WAIVED.  THE
NON-PREVAILING PARTY IN ANY DISPUTE OR LEGAL ACTION BETWEEN THE PARTIES AGREES
TO PAY THE FULL AMOUNT OF ALL LEGAL FEES INCURRED BY THE PREVAILING PARTY IN
SUCH DISPUTE OR LEGAL ACTION.  THE TERMS AND PROVISIONS OF THIS SECTION 4.5 HAVE
BEEN DISCUSSED FULLY BY THE PARTIES HERETO, AND THE TERMS AND PROVISIONS HEREOF
SHALL NOT BE SUBJECT TO ANY EXCEPTIONS.
 
4.6 Jurisdiction and Venue.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for himself, herself or itself and his, her or its assets, to the exclusive
jurisdiction of any Delaware state court or federal court of the United States
of America having jurisdiction over New Castle County, Delaware, and any
appellate court from any such Delaware state court or federal court, in any
proceeding arising out of, connected with, related to or incidental to this
Agreement or the transactions contemplated hereby, or for recognition or
enforcement of any judgment arising therefrom, connected thereto, related
thereto or incidental thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims with respect to any such proceeding
may be heard and determined in any such Delaware state court or, to the extent
permitted by applicable law, in any such federal court.  Each of the parties
hereto hereby agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in any other jurisdiction by a proceeding on the
judgment or in any other manner provided by applicable law.
 
 
6

--------------------------------------------------------------------------------


 
 
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent he, she or it legally and effectively may do so, any
objection that he, she or it now or hereafter may have to the laying of venue of
any proceeding arising out of, connected with, related to or incidental to this
Agreement or the transactions contemplated hereby in any Delaware state court or
federal court of the United States of America sitting in New Castle County,
Delaware, or any appellate court from any such Delaware state court or federal
court.  Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent he, she or it legally and effectively may do so,
the claim or defense of an inconvenient forum to the maintenance of such
proceeding in any such Delaware state court or federal court.
 
4.7 Entire Agreement.  This Agreement, the Note and the Escrow Agreement contain
all of the agreements between the parties hereto with respect to the
relationship created by this Agreement and supersede all prior agreements or
understandings among the among the parties hereto with respect to the subject
matter of this Agreement, and supersede all prior contracts and other
undertakings among the parties hereto with respect to the subject matter hereof.
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 
DEBTOR:
 
WITNESS:                                                                                     Red
Mile Entertainment, Inc., a Delaware corporation




________________________________                          By:           ____________________________
Name:                                                                                         
Name:     ____________________________
Title:        ____________________________






 
SECURED PARTY:




Tiger Paw Capital
Kenny Cheung




7



 